Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00258-CV

                           IN THE INTEREST OF J.M.O., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs are taxed in this appeal.

       SIGNED August 12, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice